GRISSOM, Chief Justice.
This is an appeal from a judgment refusing to vacate an injunction granted by said District Court in 1906 enjoining appellants from removing their general offices and machine shops from the City of Tyler. At the same time the appellants filed their petition in this case to vacate said 1906 injunction judgment, they also filed a motion seeking the same relief. We have today in cause number 4204, 422 S.W.2d 780 in an opinion by Judge Collings, granted appellants’ motion to vacate said 1906 judgment, have reversed the judgment of the trial court and rendered judgment for appellants, and have therein disposed of the same matters presented in this cause by a petition filed in said trial court. Since appellants have thus obtained all of the relief prayed for, this case is dismissed.